Appeal from an order of the Supreme Court, entered in the New York county clerk’s office on May 28, 1931, resettling an order entered December 4, 1930, which granted the defendants’ motion for consolidation by adding a provision that defendants in consolidated action be permitted to serve a demand for a jury trial, and that said action be transferred to jury Trial Term calendar.
Order affirmed, with ten dollars costs and disbursements. No opinion. Present — Finch, P. J., Merrell, O’Malley, Sherman and Townley, JJ.; Finch, P. J., and Sherman, J., dissent.